IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30376
                           Summary Calendar



TERRY MELVIN JACKSON,

                                           Petitioner-Appellant,

versus

JAMES LEBLANC, Warden; RICHARD IEYOUB,
Attorney General State of Louisiana,

                                           Respondents-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 96-CV-3175-E
                          - - - - - - - - - -
                           November 19, 1997

Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Terry Melvin Jackson, Louisiana prisoner #120416, appeals

from the district court’s judgment dismissing his habeas corpus

petition as procedurally barred.    Jackson argues that the

district court’s dismissal was in error because he had shown

cause for his procedural default in the state court and resulting

prejudice.     We have reviewed the record and the briefs filed by

the parties, and we AFFIRM the district court’s dismissal for

essentially the same reason adopted by the district court.     See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30376
                               -2-

Jackson v. LeBlanc, No. 96-3175 (E.D. La. Mar. 26, 1997).

Jackson’s motions for the appointment of counsel and for the

production of documents are DENIED.